Exhibit99.1 SPANISH BROADCASTING SYSTEM, INC. REPORTS RESULTS FOR THE FOURTH QUARTER AND YEAR END 2016 MIAMI, FLORIDA, April 19, 2017 – Spanish Broadcasting System, Inc. (the “Company” or “SBS”) (OTCQX: SBSAA) today announced its recapitalization strategy and reported financial results for the quarter- and year-ended December 31, 2016. Financial Highlights (in thousands) Quarter Ended December 31, % Year Ended December 31, % Change Change Net revenue: Radio $ $ 3 % $ $ (3 )% Television 19 % 14 % Consolidated $ $ 5 % $ $ (2 )% Adjusted OIBDA, a non-GAAP measure*: Radio $ $ 61 % $ $ 14 % Television % ) % Corporate ) ) )% ) ) (5 )% Consolidated $ $ 88 % $ $ 21 % * Please refer to the Non-GAAP Financial Measures section for a definition of Adjusted OIBDA and a reconciliation from Adjusted OIBDA to the most directly comparable GAAP financial measure.
